Citation Nr: 0025703	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  97-32 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUE

The propriety of the initial 10 percent evaluation for the 
service-connected status-post traumatic brain injury with 
residual memory loss, headaches and decreased motor skills, 
right side.  




ATTORNEY FOR THE BOARD

James L. March, Counsel







INTRODUCTION

The veteran served on active duty from February to June 1991 
and in the Army Reserve with an unverified period of active 
duty in July and August 1995.  

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1997 rating decision of the RO.  

The Board has remanded this case on three prior occasions, 
most recently in March 2000.  



REMAND

The veteran's service-connected residuals of brain injury is 
rated as 10 percent disabling pursuant to Diagnostic Code 
8100 pertaining to migraine headaches.  

As noted in the Board's most recent remand, Diagnostic Code 
8045, which addresses brain disease due to trauma, provides 
that purely neurologic disabilities are to be rated pursuant 
to the diagnostic codes specifically dealing with such 
disabilities.  Purely subjective complaints such as 
headaches, dizziness, insomnia, etc., recognized as 
symptomatic of brain trauma, will be rated 10 percent and no 
more under Diagnostic Code 9304.  Ratings in excess of 10 
percent for brain disease due to trauma under Diagnostic Code 
9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  

Delirium, dementia, and amnestic and other cognitive 
disorders shall be evaluated under the general rating formula 
for mental disorders; neurologic deficits or other 
impairments stemming from the same etiology (e.g., a head 
injury) shall be evaluated separately and combined with the 
evaluation for delirium, dementia, or amnestic or other 
cognitive disorder under 38 C.F.R. § 4.25 (1999). 38 C.F.R. 
§ 4.126(c) (1999).  

The Board determined in the March 2000 Remand that the most 
recent VA examination was inadequate for evaluation purposes, 
because it did not include sufficient detail for rating the 
disability at issue and that further examination should be 
conducted on remand.  38 C.F.R. § 4.2 (1999).  Specifically, 
the Board concluded that additional VA examinations were 
required for the purpose of providing whether definitive 
psychiatric and neurologic diagnoses were related to the 
service-connected disability.  The Board also instructed the 
RO to consider whether separate ratings could be assigned for 
any distinct psychiatric and neurologic impairments 
associated with the service-connected disorder pursuant to 
38 C.F.R. § 4.126(c).  

It appears that the RO attempted to arrange to have the 
veteran examined.  A note in the file indicates that the 
veteran called and canceled his first appointment so that his 
psychiatric and neurologic examinations could be conducted on 
the same day.  It was also noted that he "no-showed" for 
both appointments.  There is, however, no evidence in the 
claims folder that the veteran was notified of the time and 
place of the appointments.  

In light of the apparent confusion regarding the scheduling 
of the appointments, as well as the fact that the veteran had 
reported for several VA examinations in the past, the RO 
should arrange to have the veteran examined again.  The 
veteran is informed that requiring a claimant to report for 
an examination does not represent an impossible or onerous 
task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

In addition, the RO failed to consider whether separate 
ratings could be assigned for any distinct psychiatric and 
neurologic impairments associated with the service-connected 
disorder pursuant to 38 C.F.R. § 4.126(c).  After it was 
determined by the RO that the veteran had failed to report 
for his examinations, the claims folder was sent to the Board 
without any additional adjudicative actions by the RO.  A 
remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for his service-connected 
status post-traumatic brain injury since 
July 1999.  After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for VA psychiatric and neurological 
examinations to determine the severity of 
his service-connected status post 
traumatic brain injury.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by each examiner prior to the 
requested examination.  Based on his/her 
review of the case, the psychiatric 
examiner should opine whether the veteran 
is suffering from multi-infarct dementia 
associated with brain trauma and should 
include findings which are responsive to 
the rating criteria of 38 C.F.R. § 4.130, 
Code 9304.  The psychiatrist should 
assess the degree of occupational and 
social impairment due to any psychiatric 
component of the veteran's service-
connected disorder and a Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.  The 
neurologic examiner should clearly set 
forth each separate neurological 
diagnosis due to the service-connected 
status post-traumatic brain injury and 
the severity of any such neurological 
impairment should be described in terms 
of the Rating Schedule.  The veteran 
again is informed that requiring a 
claimant to report for an examination 
does not represent an impossible or 
onerous task.  

3.  Thereafter, the RO should review the 
claim for an increased rating for 
service-connected status post-traumatic 
brain injury.  The RO should consider 
whether there are separate psychiatric 
and neurological impairments which may be 
rated separately under 38 C.F.R. 
§ 4.126(c).  Due consideration should be 
given to all pertinent laws and 
regulations.  If the benefits sought on 
appeal is not granted, the veteran and 
his representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further 
informed, but he may furnish additional evidence and 
argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




